282 F. Supp. 164 (1967)
J. C. FAIRLEY et al., Plaintiffs,
v.
Joe T. PATTERSON et al., Defendants.
Civ. A. No. 2205H.
United States District Court S. D. Mississippi, Hattiesburg Division.
October 4, 1967.
L. Lackey Rowe, Jr., Jackson, Miss., for plaintiffs.
William A. Allain, Asst. State Atty. Gen., Jackson, Miss., R. A. Gray, Jr., Hattiesburg, Miss., for defendants.

ORDER
DAN M. RUSSELL, Jr., District Judge.
This cause came on for hearing on the complaint, the answer and argument of counsel, it being stipulated in open court that this hearing would be considered as a final hearing on the merits, and all parties having announced that no factual issues are involved and no testimony or evidence was to be offered, the sole question for determination being whether or not Section 2870 of the Mississippi Code of 1942, as amended by the legislature at the regular session of 1966, comes within the purview of or is covered by *165 Section 5 of the Voting Rights Act of 1965, being now Section 1973c of Title 42, U.S.C.
It is the opinion of the Court that said Section 2870, as amended by the legislature of Mississippi at its regular session of 1966, does not come within the purview of and is not covered by Title 42, Section 1973c U.S.C., and that plaintiffs are entitled to no relief in this action.
It is, therefore, ordered and adjudged that the injunction prayed for in this action be, and the same is, hereby, denied and the Complaint is dismissed at the cost of plaintiffs.